Title: To Benjamin Franklin from David Moffett, 4 July 1779
From: Moffett, David
To: Franklin, Benjamin


Hond: Sir
Vitre Bregtaiun [Bretagne] Jul 4th 1779
I make Bould to trubell you with this as I will Know you have the Intrest of america and its natifes so much at hearte which I happen to be one of them that has the messfortan to be a pressaner in france at presant and has bein for this 9 mounths past I Should have made applacton to your Honnr Befor but as I had some money Deuw to me in England I was in hopes of an Exchainge that I might have an opertounitey of getting it befor I indeverd to get home but as ther is no appireance of an Exchainge nor can I get aney supplaies from my frinds in Boston I ame verey much at a Loss what to Do at presant My father lived in Johns Street Boston new England and my Brother Lives ther at presant which I should be verey happey to see if your Honnar would precour me a passe for to go one Bourd aney marchant shipe ore Crousare Bound to america I should be for evar under the gratest obelatigons to your goodness and genarosatey and should I have the happness to araive safe in my oun Contrea I shall Do my Endevar to serve it in what so evar Capasetey I may be thought Capepaell of and I troust your Honr will take my steat into Consedareton as I have no other frind hire to appley to but your Honr I was a passchanger in the shipe st peter of Livarpool which was taken on hir passesh to Jameaica wher I Lived four years with an unckel I have ther from Boston Should your Honr Condesand to wrait me an ansuer to this you will Confar the greatest honnar emeganebell one honred Sir Your moust Devoted and moust Humbell Servant
David Moffett
 
Addressed: The Honbl: Bengn: Francklon Esqr / ambasrder from the Congrass / of america in paris
Notation: David Moffett, Vitre Bregtaium July 4. 1779
